Citation Nr: 1012269	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the left knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lateral meniscus tear and chondromalacia of the right knee 
(claimed as arthritis).

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the Veteran's claims for service connection for 
osteoarthritis of the left knee, lateral meniscus tear and 
chondromalacia of the right knee (claimed as arthritis), and 
disabilities of each shoulder.

The Board notes that the claims for service connection for 
the right and left knees were previously denied by a rating 
decision in May 2007.  Thus, the issues have been 
recharacterized as shown on the cover page.   See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) (the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal submitted in December 2008, the 
Veteran indicated he wanted to testify at a hearing before a 
Veterans Law Judge at the RO.  The RO originally scheduled 
the Veteran for a hearing before a Hearing Officer at the 
RO, but he cancelled that hearing.  In December 2009, the 
Veteran again stated he wanted to testify at a Travel Board 
hearing.  Thus, remand is necessary to schedule a hearing at 
the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


